                                              Case 17-54115-sms                       Doc 31       Filed 07/29/19 Entered 07/29/19 17:30:16                                   Desc
                                                                                                        Page 1 of 3
                                                                                        Form 1
                                                                                                                                                                                                               Page: 1-1
                                                                    Individual Estate Property Record and Report
                                                                                     Asset Cases
Case No.:     17-54115-BEM                                                                                                                      Trustee Name:        (300320) S. Gregory Hays
Case Name:      ALL STAR HEALTH CARE, INC.                                                                                                      Date Filed (f) or Converted (c): 03/06/2017 (f)
                                                                                                                                                § 341(a) Meeting Date:       04/11/2017
For Period Ending:      06/30/2019                                                                                                              Claims Bar Date: 01/02/2018

                                                     1                                                   2                             3                            4                      5                          6

                                            Asset Description                                         Petition/                Estimated Net Value           Property Formally         Sale/Funds                Asset Fully
                                 (Scheduled And Unscheduled (u) Property)                           Unscheduled           (Value Determined By Trustee,         Abandoned            Received by the          Administered (FA)/
                                                                                                       Values                Less Liens, Exemptions,        OA=§554(a) abandon.          Estate                Gross Value of
  Ref. #                                                                                                                         and Other Costs)                                                             Remaining Assets

    1       A/R 90 days old or less. Face amount                                                               2,000.00                         2,000.00                                               0.00                        FA

    2       A/R 90 days old or less. Face amount                                                              12,994.36                        12,994.36                                               0.00                        FA

    3       A/R 90 days old or less. Face amount                                                              19,548.50                        19,548.50                                        18,601.56                          FA

    4       A/R 90 days old or less. Face amount                                                              Unknown                                0.00                                              0.00                        FA

    5       A/R 90 days old or less. Face amount                                                              Unknown                                0.00                                          27.00                           FA

    6       Additional revenues from the VA were levied upon by the IRS shortly before the                    Unknown                                0.00                                              0.00                        FA
            case was filed
    7       4 Wooden desks and work station, 6 Metal lateral file cabinets, Approximately 10                       0.00                              0.00           OA                                 0.00                        FA
            black computer chairs, 2 Small metal file cabinets, Approximately 15 sitting chairs,
            2 Polycom telephones, Copier (leased), Printers/scanners, Miscellaneous storage
            shelves (u)
            Notice of abandonment filed on 4/26/17, docket # 20.

    7       Assets               Totals        (Excluding unknown values)                                    $34,542.86                       $34,542.86                                       $18,628.56                     $0.00



        Major Activities Affecting Case Closing:
                                        Claims have been submitted to the state of Georgia and the Veteran Administration. The Trustee was also investigating the pre and post petition set off
                                        of amounts owed to the Debtor by the Internal Revenue Service. Trustee will be reviewing claims and preparing his final report.

        Initial Projected Date Of Final Report (TFR):                       12/31/2018                                     Current Projected Date Of Final Report (TFR):                        12/31/2019


             07/29/2019                                                                                                      /s/S. Gregory Hays

                 Date                                                                                                        S. Gregory Hays
                                              Case 17-54115-sms               Doc 31         Filed 07/29/19 Entered 07/29/19 17:30:16                              Desc
                                                                                                  Page 2 of 3
                                                                                       Form 2                                                                                                      Page: 2-1
                                                                       Cash Receipts And Disbursements Record
Case No.:                       17-54115-BEM                                                                   Trustee Name:                 S. Gregory Hays (300320)
Case Name:                      ALL STAR HEALTH CARE, INC.                                                     Bank Name:                    Rabobank, N.A.
Taxpayer ID #:                  **-***6994                                                                     Account #:                    ******6700 Checking
For Period Ending:              06/30/2019                                                                     Blanket Bond (per case limit): $30,203,000.00
                                                                                                               Separate Bond (if applicable): N/A

    1            2                                3                                                       4                                               5                        6                    7

  Trans.    Check or                   Paid To / Received From                            Description of Transaction                  Uniform          Deposit              Disbursement         Account Balance
   Date      Ref. #                                                                                                                  Tran. Code          $                        $

 09/28/17     {3}        State of Georgia , Dept of Community Health       DCH claims                                                 1121-000                 18,601.56                                    18,601.56

 10/02/17     {5}        Shirley Jefferson                                 Western Union Check                                        1121-000                    27.00                                     18,628.56

 10/31/17                Rabobank, N.A.                                    Bank and Technology Services Fees                          2600-000                                          28.57               18,599.99

 11/30/17                Rabobank, N.A.                                    Bank and Technology Services Fees                          2600-000                                          26.75               18,573.24

 12/29/17                Rabobank, N.A.                                    Bank and Technology Services Fees                          2600-000                                          25.82               18,547.42

 01/31/18                Rabobank, N.A.                                    Bank and Technology Services Fees                          2600-000                                          29.34               18,518.08

 02/28/18                Rabobank, N.A.                                    Bank and Technology Services Fees                          2600-000                                          24.85               18,493.23

 03/30/18                Rabobank, N.A.                                    Bank and Technology Services Fees                          2600-000                                          26.59               18,466.64

 04/30/18                Rabobank, N.A.                                    Bank and Technology Services Fees                          2600-000                                          25.67               18,440.97

 05/31/18                Rabobank, N.A.                                    Bank and Technology Services Fees                          2600-000                                          29.17               18,411.80

 06/29/18                Rabobank, N.A.                                    Bank and Technology Services Fees                          2600-000                                          25.59               18,386.21

 07/31/18                Rabobank, N.A.                                    Bank and Technology Services Fees                          2600-000                                          28.20               18,358.01

 08/31/18                Rabobank, N.A.                                    Bank and Technology Services Fees                          2600-000                                          27.28               18,330.73

 09/28/18                Rabobank, N.A.                                    Bank and Technology Services Fees                          2600-000                                          14.06               18,316.67

 10/31/18                Rabobank, N.A.                                    Bank and Technology Services Fees                          2600-000                                          16.55               18,300.12

                                                                             COLUMN TOTALS                                                                     18,628.56                328.44              $18,300.12
                                                                                     Less: Bank Transfers/CDs                                                       0.00                  0.00
                                                                             Subtotal                                                                          18,628.56                328.44
                 true                                                                Less: Payments to Debtors                                                                            0.00

                                                                             NET Receipts / Disbursements                                                     $18,628.56               $328.44




                                                                                                                                                                                                        false

{ } Asset Reference(s)                                                                                                                                                     ! - transaction has not been cleared
                                         Case 17-54115-sms   Doc 31        Filed 07/29/19 Entered 07/29/19 17:30:16                 Desc
                                                                                Page 3 of 3
                                                                        Form 2
                                                                                                                                                       Page: 2-2
                                                        Cash Receipts And Disbursements Record
Case No.:                  17-54115-BEM                                             Trustee Name:                 S. Gregory Hays (300320)
Case Name:                 ALL STAR HEALTH CARE, INC.                               Bank Name:                    Rabobank, N.A.
Taxpayer ID #:             **-***6994                                               Account #:                    ******6700 Checking
For Period Ending:         06/30/2019                                               Blanket Bond (per case limit): $30,203,000.00
                                                                                    Separate Bond (if applicable): N/A


                                        Net Receipts:         $18,628.56
                           Plus Gross Adjustments:                 $0.00
                         Less Payments to Debtor:                  $0.00
                 Less Other Noncompensable Items:                  $0.00

                                          Net Estate:         $18,628.56




                                                               TOTAL - ALL ACCOUNTS                     NET DEPOSITS      NET DISBURSEMENTS ACCOUNT BALANCES
                                                               ******6700 Checking                             $18,628.56              $328.44       $18,300.12

                                                                                                                 $18,628.56                  $328.44     $18,300.12
